Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action of replevin, brought by George W. Gurnea against Francis Seeley, to recover a colt. It appeared, by the plaintiff’s testimony, that he claimed title, or a right to the possession, as bailee of his father, Samuel Gurnea, from whom he had taken the colt to pasture. The defendant sought to show that Samuel Gurnea had brought an action of replevin against him to recover the same colt, and had been defeated, and that he was in possession of the colt under the, judgment in that suit when the present replevin was commenced. To show this, he was permitted to prove the minutes on the judge’s docket in the former case, and the verdict, which was simply not guilty. No judgment or record proper was offered in evidence, nor does it appear that a judgment was ever rendered on the verdict. The plaintiff objected to this evidence, and his objection should have been allowed. The minutes of the judge were inadmissible in this suit to prove the proceedings of the former suit, and the verdict availed nothing without a judgment. The case was tried by the court without a jury, and we see no ground upon which the judgment for the defendant can be sustained after excluding the improper evidence. Judgment reversed.